—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered July 10, 1995, convicting him of assault in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion *570which was to suppress statements made to the police and identification testimony.
Ordered that the judgment is affirmed.
The court properly denied that branch of the defendant’s motion which was to suppress the showup identification made by the injured complainant at the hospital. At the time of the identification, the police were informed that it was likely that the complainant would die. Therefore, exigent circumstances existed to justify the showup (see, People v Riley, 70 NY2d 523; People v Pringle, 226 AD2d 1072).
The court also properly held that the police had probable cause to arrest the defendant. The defendant was arrested based on the information provided by a citizen accusing the defendant of being involved in a shooting (see, People v McCain, 134 AD2d 623; People v Phillips, 120 AD2d 621).
The defendant’s remaining contentions are either without merit or relate to harmless error.
Pizzuto, J. P., Santucci, Joy and Friedmann, JJ., concur.